--------------------------------------------------------------------------------

Exhibit 10.1
 
EMPLOYMENT AGREEMENT


THIS AGREEMENT is made as of the 14th day of September, 2012 (the “Effective
Date”), by and between United Community Bank, a banking corporation chartered
under the laws of the state of Georgia (the “Bank”), and H. Lynn Harton, a
resident of the State of South Carolina (the “Executive”).


RECITALS:


Effective as of the date hereof, the Bank desires to employ the Executive as the
Chief Operating Officer of the Bank and Executive desires to accept such
employment.


The Bank and the Executive desire to enter into an employment agreement to set
forth the terms and conditions of the Executive’s employment.


In consideration of the above premises and the mutual agreements hereinafter set
forth, the parties hereby agree as follows:


1.           Duties.
 
              1.1           Position.  The Executive shall be employed as the
Chief Operating Officer of the Bank, and, subject to the direction of the Chief
Executive Officer, shall perform and discharge well and faithfully the duties
and responsibilities which may be assigned to the Executive from time to time in
connection with the conduct of the Bank’s business.
 
              1.2           Full-Time Status.  In addition to the duties and
responsibilities specifically assigned to the Executive pursuant to Section 1.1
hereof, the Executive shall:  
 
  (a)           subject to Section 1.3, devote all of the Executive’s time,
energy and skill during regular business hours to the performance of the duties
of the Executive’s employment (reasonable vacations and reasonable absences due
to illness excepted) and faithfully and industriously perform such duties; and


  (b)           diligently follow and implement all reasonable and lawful
management policies and decisions communicated to Executive by the Chief
Executive Officer.
 
              1.3            Permitted Activities. The Executive shall devote
the Executive’s entire business time, attention and energies to the business of
the Bank and shall not during the Term be engaged (whether or not during normal
business hours) in any other business or professional activity, whether or not
such activity is pursued for gain, profit or other pecuniary advantage, but as
long as the following activities do not interfere with the Executive’s
obligations to the Bank, this shall not be construed as preventing the Executive
from:


  (a)           investing the Executive’s personal assets in any manner which
will not require any services on the part of the Executive in their operation or
affairs and in which the Executive’s participation is solely that of an
investor; and


 
 

--------------------------------------------------------------------------------

 
 
  (b)           participating in civic and professional affairs and
organizations and conferences, preparing or publishing papers or books, teaching
or serving on the board of directors of an entity so long as the Chief Executive
Officer approves in writing of such activities prior to the Executive’s engaging
in them.


2.           Term.       This Agreement shall be in effect for the period
beginning with the Effective Date and ending on September 13, 2015 (the “Term”).


3.           Compensation.  The Executive shall receive the following salary and
benefits during the Term, except as otherwise provided below:


3.1           Salary.  The Executive shall be compensated an annual base salary
of Four Hundred Thousand Dollars ($400,000), as adjusted as provided herein (the
“Base Salary”).  The Executive’s Base Salary shall be reviewed by the Board of
Directors (or a committee) thereof of the Bank annually for possible
adjustments.  The Executive’s Base Salary may not be reduced below its level at
any time, except that if base salaries are reduced for all other executive
officers of the Bank, the Executive’s Base Salary may be reduced by up to twenty
percent (20%) from its highest level, provided that the percentage reduction at
any time is no greater than the percentage reduction in base salary for any
other executive officer.  The Executive’s Base Salary shall be payable in
accordance with the Bank’s normal payroll practices, which shall be no less
frequently than monthly.


3.2           Salary Stock.   The Executive shall also be compensated Seventy
Five Thousand Dollars ($75,000) annually in salary stock of the Bank’s parent
company, United Community Banks, Inc. (the “Company”) pursuant to that certain
Stock Grant Agreement between the Company and the Executive dated as of the date
hereof.


3.3           Business Expenses.  The Bank shall reimburse the Executive for
reasonable and necessary business expenses incurred by the Executive in the
performance of the Executive’s duties hereunder in accordance with reimbursement
policies of the Bank.  Such expenses of Executive which the Bank currently
reimburses include reasonable expenses for professional conferences and
conventions, and professional and club memberships.


3.4           Vacation.  The Executive shall be entitled to paid time off in
accordance with the Bank’s paid time off policy as the same may be in effect
from time to time during the Term; provided, however, that the Executive shall
be entitled to thirty (30) paid time off days (for vacation, sick, and personal
days) per full calendar year, and if the Executive does not use all of his paid
time off days for a year, he may carry over up to five (5) unused paid time off
days from the prior year.
 
3.5           Benefits.  In addition to the benefits specifically described in
this Agreement, the Executive shall be entitled to such benefits as may be
available from time to time to all other executive officers of the Bank.  All
such benefits shall be awarded and administered in accordance with the Bank’s
standard policies and practices.  Such benefits may include, by way of example
only, retirement, health and disability insurance benefits, sick leave and such
other benefits as the Bank deems appropriate.
 
 
2

--------------------------------------------------------------------------------

 
 
3.6           Restricted Stock Units.  Executive shall be eligible to receive
one hundred fifty thousand (150,000) restricted stock units of the Company,
subject to the terms and conditions of the Company’s Amended and Restated 2000
Key Employee Stock Option Plan, as amended from time to time, and those certain
Restricted Stock Unit Award Agreements between the Company and the Executive
dated as of the date hereof.
 
3.7           Change in Control Agreement.  Executive shall be eligible to
receive certain payments pursuant to that certain Change in Control Severance
Agreement between the Company and the Executive dated as of the date hereof.
 
3.8           Annual Discretionary Bonus.  Executive shall be eligible to
receive, within fifteen (15) days of each of his anniversary dates with the Bank
during the Term, a discretionary bonus determined by the Board of Directors
based upon Executive’s contributions to the Bank.  The amount and form of
payment of any bonus will be determined in the sole discretion of the Board and
will be subject to state and federal regulatory standards.  The Bank guarantees
that Executive will receive, during the first three (3) years of employment
(assuming Executive remains employed during such period), discretionary bonuses
which cumulatively exceeds Five Hundred Thousand Dollars ($500,000).


3.9           Withholding.  The Bank shall deduct from each payment of
compensation hereunder all amounts required to be deducted and withheld in
accordance with applicable federal and state income, FICA and other withholding
requirements.


3.10         Modified Retirement Plan.  Executive shall be eligible to
participate in the Company’s Amended and Restated Modified Retirement Plan, as
amended from time to time, and receive an One Hundred and Fifty Thousand Dollar
($150,000) annual benefit upon Executive reaching sixty-five (65) years of age,
subject to the terms and conditions of such plan.


4.           Termination; Suspension or Reduction of Benefits.


4.1           Termination of Employment.  During the Term, the Executive’s
Termination of Employment under this Agreement shall occur only as follows:


(a)           By the Bank:


(1)           for Cause;


(2)           without Cause at any time, in which event the Bank shall pay the
Executive, as severance, an amount equal to two (2) times the Executive’s Annual
Base Salary and Salary Stock as in effect on the date of Termination of
Employment, with six (6) months of the Base Salary paid over six (6) months in
normal payroll periods, and the remainder paid to the Executive in one lump sum
in accordance with the provisions of Section 4.2(c).


(3)           upon the expiration of the Disability Period.


 
3

--------------------------------------------------------------------------------

 
 
(b)           By the Executive:


(1)           for any reason (other than pursuant to Section 4.1(b)(2)),
provided that the Executive shall give the Bank not less than thirty (30) days’
prior written notice of the Executive’s intent to effect his Termination of
Employment;


(2)           for Good Reason, in which event the Bank shall pay the Executive,
as severance, an amount equal to two (2) times the Executive’s Annual Base
Salary and Salary Stock as in effect on the date of Termination of Employment,
with six (6) months of the Base Salary paid over six (6) months in normal
payroll periods, and the remainder paid to the Executive in one lump sum in
accordance with the provisions of Section 4.2(c).


(c)           At any time upon mutual, written agreement of the parties.


(d)           Upon expiration of the Term.


(e)           Notwithstanding anything in this Agreement to the contrary, the
Term shall end automatically upon the Executive’s death.


4.2           Effect of Termination of Employment and Timing of Payments.
 
(a)           Upon Executive’s Termination of Employment hereunder for any
reason, the Bank shall have no further obligations to the Executive or the
Executive’s estate, except for the payment of any Base Salary due and owing
under Section 3.1 on the effective date of the Termination of Employment,
reimbursement under Section 3.3 of expenses incurred up to the effective date of
the Termination of Employment, compensation and benefits to which Executive is
entitled under the terms of any written compensation or benefit plan or
agreement and payment set forth in Section 4.1, if applicable.
 
(b)           Notwithstanding any other provision of this Agreement to the
contrary, as a condition of the Bank’s payment of any amount in connection with
the Executive’s Termination of Employment, the Executive must execute and return
to the Bank within such period of time following Termination of Employment as is
permitted by the Bank (and not timely revoke during any revocation period
provided pursuant to such release) a separation and release agreement in the
form provided by the Bank.  The Bank shall provide such separation and release
agreement in sufficient time so that if the Executive timely executes and
returns such agreement to the Bank, the revocation period provided therein shall
expire before the date severance is required to begin.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           All payments of severance under this Agreement shall accrue from
the date of Termination of Employment and shall commence no later than the
sixtieth (60th) day following the Executive’s Termination of Employment, with
any accrued but unpaid severance being paid on the date of the first
payment.  Notwithstanding any provision in the Agreement to the contrary, this
Agreement shall at all times be interpreted and operated in compliance with the
requirements of Code Section 409A, as amended and the standards, regulations or
other guidance promulgated thereunder (“Section 409A”).  Specifically, to the
extent necessary to avoid the imposition of tax on the Executive under Section
409A, payments payable upon a Termination of Employment shall be suspended until
six (6) months following the effective date of Termination of Employment, if,
immediately prior to the Executive’s Termination of Employment, the Executive is
a “specified employee” (within the meaning of Section 409A).   Each payment
hereunder shall be deemed a separate payment for purposes of Section 409A.  The
parties intend that no payment pursuant to this Agreement shall give rise to any
adverse tax consequences to either party pursuant to Section 409A; however,
Executive acknowledges that the Bank does not guarantee any particular tax
treatment and that Executive is solely responsible for any taxes owed as a
result of this Agreement.
 
(d)           Notwithstanding anything contained in this Agreement to the
contrary, no payments shall be made pursuant to Section 4.1 or any other
provision herein in contravention of the requirements of the Federal Deposit
Insurance Act.
 
4.3           Regulatory Matters.


(a)           If the Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act (“FDIA”) (12
U.S.C. 1818(e)(4) and (g)(1)), all obligations of the Bank  under this Agreement
shall terminate, as of the effective date of such order, except for the payment
of Base Salary due and owing under Section 3.1 on the effective date of said
order, and reimbursement of expenses incurred as of the effective date of
termination.


(b)           If the Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the FDIA (12 U.S.C. 1818(e)(3) and (g)(1)), all
obligations of the Bank under this Agreement shall be suspended as of the date
of service, unless stayed by appropriate proceedings.  If the charges in the
notice are dismissed, the Bank shall (1) pay the Executive all or part of the
compensation withheld while its contract obligations were suspended and (2)
reinstate (in whole or in part) any of its obligations which were suspended.


(c)           If the Bank is in default (as defined in Section 3(x)(1) of the
FDIA), all obligations under this Agreement shall terminate as of the date of
default, but the vested rights of the parties shall not be affected.


(d)           All obligations under this Agreement shall be terminated, except
to the extent a determination is made that continuation of the contract is
necessary for the continued operation of the Bank (1) by the director of the
Federal Deposit Insurance Corporation (the “FDIC”) or his or her designee (the
“Director”), at the time the FDIC enters into an agreement to provide assistance
to or on behalf of the Bank under the authority contained in 13(c) of the FDIA;
or (2) by the Director, at the time the Director approves a supervisory merger
to resolve problems related to operation of the Bank when the Bank is determined
by the Director to be in an unsafe and unsound condition.  Any rights of the
Executive that have already vested, however, shall not be affected by such
action.


 
5

--------------------------------------------------------------------------------

 
 
(e)           Notwithstanding anything herein contained to the contrary, any
payments to the Executive by the Bank pursuant to this Agreement are subject to
and conditioned upon their compliance with Section 18(k) of the FDIA (12 U.S.C.
Section 1828(k)), and the regulations promulgated thereunder in 12 C.F.R. Part
359 or otherwise.


4.4           TARP Treatment.  Notwithstanding anything herein contained to the
contrary, this Agreement shall at all times be interpreted and operated in
compliance with that certain Securities Purchase Agreement between the United
States Department of the Treasury and the Company and Section 111(b)(3)(D) of
the Emergency Economic Stabilization Act of 2008 (collectively with 31 C.F.R.
Section 30.1 and other any standards, regulations or other guidance promulgated
under Section 111(b)(3)(D), or any amendments thereto under the American
Recovery and Reinvestment Act of 2009 or otherwise, the “TARP Restrictions”) and
all payments and benefits under this Agreement shall be subject to, and their
payment or granting conditioned on, the Company’s compliance with the TARP
Restrictions.


5.                              Employer Information.


5.1           Ownership of Employer Information.   All Bank Information received
or developed by the Executive during the Term or while employed by the Bank will
remain the sole and exclusive property of the Bank.


5.2           Obligations of the Executive.  The Executive agrees:


                                  (a)            to hold Bank Information in
strictest confidence;
 
                                  (b)           not to use, duplicate,
reproduce, distribute, disclose or otherwise disseminate Bank Information or any
physical embodiments of Bank Information; and
 
                                  (c)            in any event, not to take any
action causing or fail to take any action necessary in order to prevent any Bank
Information from losing its character or ceasing to qualify as Confidential
Information or a Trade Secret.


In the event that the Executive is required by law to disclose any Bank
Information, the Executive will not make such disclosure unless (and then only
to the extent that) the Executive has been advised by independent legal counsel
that such disclosure is required by law and then only after prior written notice
is given to the Bank when the Executive becomes aware that such disclosure has
been requested and is required by law.  This Section shall survive for a period
of two (2) years following termination of this Agreement for any reason with
respect to Confidential Information, and shall survive termination of this
Agreement for any reason for so long as is permitted by applicable law, with
respect to Trade Secrets.


5.3           Delivery upon Request or Termination.  Upon request by the Bank,
and in any event upon the Executive’s Termination of Employment, the Executive
shall promptly deliver to the Bank all property belonging to the Bank and its
Affiliates, including, without limitation, all Bank Information then in the
Executive’s possession or control.
 
 
6

--------------------------------------------------------------------------------

 
 
6.           Non-Competition.  The Executive agrees that during the period of
time he is employed by the Bank, and in the event of the Executive’s Termination
of Employment for any reason, for a period of one (1) year thereafter, the
Executive will not (except on behalf of or with the prior written consent of the
Bank, within the Area, either directly or indirectly, on the Executive’s own
behalf or in the service or on behalf of others, perform for any Competing
Business services which are the same as the services the Executive provided for
the Bank.


7.           Non-Solicitation of Customers.  The Executive agrees that during
the period of time he is employed by the Bank, and in the event of the
Executive’s Termination of Employment for any reason, for a period of two (2)
years thereafter, the Executive will not (except on behalf of or with the prior
written consent of the Bank) on the Executive’s own behalf or in the service or
on behalf of others, solicit, divert or appropriate or attempt to solicit,
divert or appropriate, any business from any of the Bank’s customers, including
prospective customers actively sought by the Bank, with whom the Executive had
material contact during the last two (2) years of the Executive’s employment,
for purposes of providing products or services that are competitive with those
provided by the Bank.


8.           Non-Solicitation of Employees.  The Executive agrees that during
the period of time he is employed by the Bank, and in the event of the
Executive’s Termination of Employment for any reason, for a period of two (2)
years thereafter, the Executive will not on the Executive’s own behalf or in the
service or on behalf of others, solicit, recruit or hire away or attempt to
solicit, recruit or hire away, any employee of the Bank with whom the Executive
had material contact during the last two (2) years of the Executive’s
employment.


9.           Remedies.  The Executive agrees that the covenants contained in
Sections 5 through 8 of this Agreement are of the essence of this Agreement;
that each of the covenants is reasonable and necessary to protect the business,
interests and properties of the Bank, and that irreparable loss and damage will
be suffered by the Bank should the Executive breach any of the
covenants.  Therefore, the Executive agrees and consents that, in addition to
all the remedies provided by law or in equity, the Bank shall be entitled to a
temporary restraining order and temporary and permanent injunctions to prevent a
breach or contemplated breach of any of the covenants.  Furthermore, in addition
to any other remedies, the Executive agrees that any violation of the covenants
in Section 5 through 8 will result in the immediate forfeiture of any remaining
payment that otherwise is or may become due under Section 4.1, if
applicable.  The Bank and the Executive agree that all remedies available to the
Bank or the Executive, as applicable, shall be cumulative.


10.         Severability.  The parties agree that each of the provisions
included in this Agreement is separate, distinct and severable from the other
provisions of this Agreement and that the invalidity or unenforceability of any
Agreement provision shall not affect the validity or enforceability of any other
provision of this Agreement.  Further, if any provision of this Agreement is
ruled invalid or unenforceable by a court of competent jurisdiction because of a
conflict between the provision and any applicable law or public policy, the
provision shall be redrawn to make the provision consistent with, and valid and
enforceable under, the law or public policy.
 
 
7

--------------------------------------------------------------------------------

 
 
11.           No Set-Off by the Executive.  The existence of any claim, demand,
action or cause of action by the Executive against the Bank whether predicated
upon this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Bank of any of its rights hereunder.


12.           Notice.  All notices, requests, waivers and other communications
required or permitted hereunder shall be in writing and shall be either
personally delivered, sent by reputable overnight courier service or mailed by
first class mail, return receipt requested, to the recipient at the address
below indicated:
 

 
If to the Bank:
   
United Community Bank
   
125 Highway 515 East
   
Blairsville, Georgia 30512
   
Attention:  Chief Executive Officer
       
If to the Executive:
   
H. Lynn Harton
   
310 McDaniel Avenue
   
Greenville, South Carolina 29601

 
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  All
such notices, requests, waivers and other communications shall be deemed to have
been effectively given:  (a) when personally delivered to the party to be
notified; (b) when sent by confirmed facsimile to the party to be notified; (c)
five (5) business days after deposit in the United States Mail postage prepaid
by certified or registered mail with return receipt requested at any time other
than during a general discontinuance of postal service due to strike, lockout,
or otherwise (in which case such notice, request, waiver or other communication
shall be effectively given upon receipt) and addressed to the party to be
notified as set forth above; or (d) one (1) business day after deposit with a
national overnight delivery service, postage prepaid, addressed to the party to
be notified as set forth above with next-business-day delivery guaranteed. A
party may change its or his notice address given above by giving the other party
ten (10) days’ written notice of the new address in the manner set forth above.


13.           Assignment.  The rights and obligations of the Bank under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of the Bank, as applicable, including without limitation, a
purchaser of all or substantially all the assets of the Bank.  If the Agreement
is assigned pursuant to the foregoing sentence, the assignment shall be by
novation and the Bank shall have no further liability hereunder, and the
successor or assign, as applicable, shall become the employer hereunder, but the
Executive will not be deemed to have experienced a Termination of Employment by
virtue of such assignment.  The Agreement is a personal contract and the rights
and interest of the Executive may not be assigned by the Executive.  This
Agreement shall inure to the benefit of and be enforceable by the Executive and
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.


 
8

--------------------------------------------------------------------------------

 
 
14.           Waiver.  A waiver by one party to this Agreement of any breach of
this Agreement by the other party to this Agreement shall not be effective
unless in writing, and no waiver shall operate or be construed as a waiver of
the same or another breach on a subsequent occasion.


15.           Applicable Law and Choice of Forum.  This Agreement shall be
construed and enforced under and in accordance with the laws of the State of
Georgia.  The parties agree that any appropriate state court located in Union
County, Georgia or federal district court having jurisdiction over Union County,
Georgia shall have exclusive jurisdiction of any case or controversy arising
under or in connection with this Agreement and shall be a proper forum in which
to adjudicate such case or controversy.  The parties consent and waive any
objection to the jurisdiction or venue of such courts.


16.           Interpretation.  Words importing any gender include all
genders.  Words importing the singular form shall include the plural and vice
versa.  The terms “herein,” “hereunder,” “hereby,” “hereto,” “hereof” and any
similar terms refer to this Agreement.  Any captions, titles or headings
preceding the text of any article, section or subsection herein are solely for
convenience of reference and shall not constitute part of this Agreement or
affect its meaning, construction or effect.


17.           Entire Agreement.  This Agreement embodies the entire and final
agreement of the parties on the subject matter stated in this Agreement.  No
amendment or modification of this Agreement shall be valid or binding upon the
Bank, or the Executive unless made in writing and signed by all parties.  All
prior understandings and agreements relating to the subject matter of this
Agreement are hereby expressly terminated.


18.           Rights of Third Parties.  Nothing herein expressed is intended to
or shall be construed to confer upon or give to any person, firm or other
entity, other than the parties hereto and their permitted assigns, any rights or
remedies under or by reason of this Agreement.


19.           Survival.  The obligations of the Executive shall survive the
Executive’s Termination of Employment and termination or expiration of this
Agreement for the period designated under each respective section.


20.           Representation Regarding Restrictive Covenants.  The Executive
represents that the Executive is not and will not become a party to any
non-competition or non-solicitation agreement or any other agreement which would
prohibit the Executive from entering into this Agreement or providing the
services for the Bank contemplated by this Agreement on or after the Effective
Date.  In the event the Executive is subject to any such agreement, this
Agreement shall be rendered null and void and the Bank shall have no obligations
to the Executive under this Agreement.


21.           Definitions.  Whenever used in this Agreement, the following terms
and their variant forms shall have the meanings set forth below:


(a)           “Affiliate” shall mean any entity which controls another entity,
is controlled by or is under common control with another entity.  For this
purpose, “control” means ownership of more than fifty percent (50%) of the
ordinary voting power of the outstanding equity securities of an entity.


 
9

--------------------------------------------------------------------------------

 
 
(b)           “Agreement” shall mean this Agreement and any exhibits
incorporated herein together with any amendments hereto made in the manner
described in this Agreement.


(c)           “Area” shall mean the geographic area within a twenty (20) mile
radius of any branch location or other office of the Bank.  It is the express
intent of the parties that the Area as defined herein is the area where the
Executive performs services on behalf of the Bank under this Agreement.


(d)           “Business of the Bank” shall mean the business conducted by the
Bank, which is commercial and consumer banking.


(e)           “Cause” shall mean:


(1)         A material breach of the terms of this Agreement by the Executive,
including, without limitation, failure by the Executive to perform the
Executive’s duties and responsibilities in the manner and to the extent required
under this Agreement;


(2)         Conduct by the Executive that amounts to fraud, dishonesty,
misappropriation (including, without limitation, the use of funds of the Bank
for personal or other non-business purposes), disloyalty or willful misconduct
in the performance of the Executive’s duties and responsibilities hereunder;
 
(3)          Arrest for, charged in relation to (by criminal information,
indictment or otherwise), or conviction of the Executive of a crime involving
breach of trust or moral turpitude or any felony;
 
(4)          Fraudulent, dishonest, or inappropriate action by the Executive
which would, in the reasonable judgment of the Board of Directors of the Bank,
adversely impact on the reputation of the Bank;
 
(5)          Conduct by the Executive that amounts to gross and willful
insubordination, material failure to perform the Executive’s duties and
responsibilities hereunder, or gross negligence in the performance of the
Executive’s duties and responsibilities hereunder;
 
(6)          Receipt of any form of notice, written or otherwise, that any
regulatory agency having jurisdiction over the Bank intends to institute any
form of formal or informal regulatory action against the Executive or the Bank,
provided that the Board of Directors of the Bank determines in good faith that
such action involves acts or omissions by or under the supervision of the
Executive or that Executive’s Termination of Employment could materially advance
the Bank’s compliance with the purpose of the action or would materially assist
the Bank in avoiding or reducing the restrictions or adverse effect to the Bank
related to the regulatory action;
 
 
10

--------------------------------------------------------------------------------

 
 
(7)          The Executive purchasing securities in any corporation that results
in the Executive collectively owning beneficially at any time five percent (5%)
or more of the equity securities of any Competing Business; or
 
(8)          Executive’s removal and/or permanent prohibition from participating
in the conduct of the affairs of the Bank.


(f)            “Code” shall mean the Internal Revenue Code of 1986, as amended.


(g)            “Competing Business” shall mean any entity (other than the Bank
or its Affiliates) that is conducting any business that is the same or
substantially the same as any Business of the Bank.


(h)            “Confidential Information” means data and information relating to
the business of the Bank and its Affiliates (which does not rise to the status
of a Trade Secret) which is or has been disclosed to the Executive or of which
the Executive became aware as a consequence of or through the Executive’s
relationship to the Bank and its Affiliates and which has value to the Bank and
its Affiliates and is not generally known to its competitors.  Confidential
Information shall not include any data or information that has been voluntarily
disclosed to the public by the Bank or its Affiliates, provided that such public
disclosure shall not be deemed to be voluntary when made without authorization
by the Executive or any other employee of Bank or an Affiliate, or that has been
independently developed and disclosed by others, or that otherwise enters the
public domain through lawful means.


(i)             “Disability” shall mean the Executive’s physical or mental
disability or infirmity which would constitute a disability under an accident
and health plan maintained by the Bank that provides income replacement benefits
or, if the Bank does not maintain such a plan, the Executive’s inability to
perform the essential functions of the Executive’s job with or without
reasonable accommodation as a result of a physical or mental disability or
infirmity.


(j)             “Disability Period” shall mean the period beginning on the date
the Bank determines that the Executive is subject to a condition that
constitutes a Disability and ending on either the date that is six (6) months
after such determination or the date the Executive begins receiving income
replacement benefits under any long-term disability policy maintained by the
Bank, whichever occurs first.


(k)            “Bank Information” means Confidential Information and Trade
Secrets.


(l)             “Good Reason” shall mean that neither Jimmy C. Tallent nor
Executive is serving as the President or the Chief Executive Officer of the Bank
(and thus other people fill both such positions); provided, however, that for a
Termination of Employment by the Executive to be for Good Reason, the Executive
must notify the Bank in writing of the event giving rise to Good Reason within
thirty (30) days following the occurrence of the event (or, if later, thirty
(30) days following the Executive’s knowledge of occurrence of the event), the
event must remain uncured after the expiration of thirty (30) days following the
delivery of written notice of such event to the Bank by the Executive, and the
Executive must resign effective no later than sixty (60) days following the
Bank’s failure to cure the event and must give at least thirty (30) days advance
written notice prior to the Executive’s effective date of resignation.
 
 
11

--------------------------------------------------------------------------------

 
 
(m)           “Term” shall mean the period the Agreement is in effect pursuant
to Section 2.1.
 
(n)            “Termination of Employment” shall mean a termination of the
Executive’s employment that constitutes a “separation from service” within the
meaning of Section 409A.
 
(o)            “Trade Secrets” means information of the Bank or an Affiliate
including, but not limited to, technical or nontechnical data, formulas,
patterns, compilations, programs, devices, methods, techniques, drawings,
processes, financial data, financial plans, product plans or lists of actual or
potential customers or suppliers which:


(a)           derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use; and


(b)           is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.


IN WITNESS WHEREOF, the Bank, and the Executive have executed and delivered this
Agreement as of the date first shown above.


 

 
UNITED COMMUNITY BANK
              By:     Name:     Title:                          
H. LYNN HARTON

 
 
12
 
 